Citation Nr: 1539351	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether a reduction in rating from 100 percent to 40 percent for prostate cancer was proper.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1973. 

This appeal is before the Board of Veterans' Appeals (Board) from June and November 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record his appeal of the issue of service connection for hypertension.

2.  As of September 1, 2009, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer; his prostate cancer residuals have approximated urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night; and he has not had any renal dysfunction or urine leakage or incontinence requiring use of any appliance or absorbent materials needing to be changed more than four times per day.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The reduction in rating for prostate cancer from 100 percent to 40 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.321, 3.344(c), 4.1, 4.3, 4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing by the appellant or his or her authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Here, the Veteran withdrew the claim of service connection for hypertension on the record at his July 2015 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review the claim, and it is dismissed.

II.  Procedural Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, a rating reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction. 

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i).

In February 2009, the RO issued the Veteran a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing.  The Veteran did not request a hearing.

In a June 2009 rating action, the RO effectuated the reduction from 100 percent to 40 percent.  The effective date of the reduction was September 1, 2009, which was after the last day of the month in which the 60-day period from the February 11, 2009, notice of the rating action ended.  See 38 C.F.R. § 3.105(e).

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.  
 
II.  Rating Reduction

In this case, in an August 2008 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective January 29, 2008.  In February 2009, based in part on October 2008 VA examination findings, the RO proposed to reduce the Veteran's rating from 100 to 40 percent.  In its June 2009 rating decision, the RO reduced the rating from 100 percent to 40 percent, effective September 1, 2009.

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, for malignant neoplasms of the genitourinary system.  Under this code, a 100 percent rating is warranted for malignant neoplasms, and, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a maximum 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.

In this case, the rating reduction from 100 percent to 40 percent for prostate cancer, effective September 1, 2009, was proper.

Initially, the record reflects that, as of September 1, 2009, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and the Veteran has not asserted the contrary.

August to November 2005 private treatment records reflect that the Veteran was found to have had an elevated prostate specific antigen (PSA), and prostate biopsies were positive for adenocarcinoma.  He underwent interstitial seeding surgery for his prostate cancer in January 2006.  January 2006 to December 2007 follow-up records reflect that the Veteran had some difficulty voiding, but was otherwise negative.  Subsequent treatment records reflect no reoccurrence or metastasis of the Veteran's prostate cancer.  On April 2008 and October 2008 VA examinations, it was noted that that the Veteran had not had reoccurrence or metastasis of his prostate cancer since his treatment over three years prior, which was confirmed in a June 2009 statement from the Veteran's private physician.  

Also, the rating of 40 percent based on the on residuals of voiding dysfunction is proper, as the Veteran's symptoms have most closely approximated urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night.  

On April and October 2008 VA examinations, it was noted that the Veteran's residual symptoms of his prostate cancer were frequent urination, weak and intermittent urine stream, and dribbling after urination.  The Veteran reported that, during the day, he urinated 13 times at intervals of 1 to 2 times per hour, and during the night he urinated 5 times at intervals of 1 to 2 times per hour.  He reported that he did not have any urinary incontinence, and that he did not experience any functional impairment from this condition.

The Veteran's private physician, Dr. W.S., submitted a letter dated in January 2009 reflecting that, due to his former cancer treatment, the Veteran had residuals of dribbling post urination, frequency, and intermittent and weak stream.  In a June 2009 letter, Dr. W.S. stated that, initially after his seeding treatment, the Veteran had some difficulty voiding and was placed on the appropriate medications and had improved with his voiding symptoms, but that he continued to have some bladder outlet obstructive symptoms.  Dr. W.S. indicated that the Veteran had urinary frequency with going 3 to 5 times per night and 1 to 2 times per hour during the day, and that he had had some urinary incontinence with some bed wetting and dribbles after voiding.  

The record does not reflect, and during his July 2015 Board hearing the Veteran specifically denied, that he has had any renal dysfunction or urine leakage or incontinence requiring use of any appliance or absorbent materials needing to be changed more than four times per day.  Thus, pursuant to DC 7528 and 38 C.F.R. § 4.115a, no higher rating than 40 percent for the Veteran's prostate cancer residuals is warranted.  Also, while erectile dysfunction has specifically been noted as a residual of the Veteran's prostate cancer, he has been specifically compensated with specially special monthly compensation (SMC) under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3 350(a) for loss of use of a creative organ, effective the January 29, 2008, date of service connection for prostate cancer.    

The Board notes the Veteran's and his attorney's contentions during the July 2015 Board hearing that the Veteran's prostate cancer residuals might warrant referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  They asserted that such residuals result in marked interference with his ability to maintain employment and, in addition to urinary frequency, have resulted in symptoms of fatigue and weakness.  The Veteran testified that at his job he requires accommodations such as frequent bathroom breaks and resting breaks, and a July 2009 letter from the Veteran's employer confirms that he requires such accommodations.

However, symptoms such as fatigue and weakness have never been specifically related in the medical evidence to the Veteran's prostate cancer or any residuals thereof.  Moreover, the Veteran is also service-connected for myocardial infarction, rated 60 percent under 38 C.F.R. § 4.104, DC 7006, which contemplates workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.14; See also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Furthermore, the symptoms of the Veteran's prostate cancer residuals (besides erectile dysfunction, for which he specifically receives SMC), which have been described in the medical evidence as voiding dysfunction, most prominently urinary frequency, and corresponding functional impairment such as having to take bathroom breaks very often, are adequately contemplated in his rating of 40 percent under 38 C.F.R. § 4.115a, which contemplates daytime voiding interval less than one hour or awakening to void five or more times per night.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, even considering the functional impairment requiring accommodations the Veteran must have at work, including needing to take frequent bathroom breaks and some resting breaks, the Veteran's service-connected prostate cancer residuals and heart disability, even considering their combined effect, do not represent an unusual disability picture, given their assigned ratings of 40 and 60 percent, respectively.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the record does not reflect, and the Veteran has not asserted, that he is unemployable due to his prostate cancer residuals.  While a July 2009 statement from the Veteran's employer and the Veteran's July 2015 testimony reflect that he has required accommodations at work due to his urinary frequency, they nonetheless reflect that he has successfully maintained full-time employment as a physical education teacher.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, as of September 1, 2009, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and his 40 percent rating based on the residuals of voiding dysfunction was proper.  Accordingly, the reduction in rating from 100 percent to 40 percent for prostate cancer was proper, and restoration of any higher rating must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The reduction in rating from 100 percent to 40 percent for prostate cancer was proper, and restoration of a higher rating is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


